Citation Nr: 1019406	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a skin disorder, 
including porphyria cutanea tarda (PCT).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran (also referred to as Appellant) served on active 
duty from September 1969 to April 1972.  He served in the 
Republic of Vietnam from May 1970 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Additional VA treatment records, dated from June 2008 to 
March 2009, have been added to the claims file since the most 
recent adjudication by the RO (May 2006 statement of the case 
(SOC)).  On review, the Board finds that this additional 
evidence is not pertinent to the claims on appeal; therefore 
this evidence does not require waiver of RO consideration or 
return to the RO for their initial consideration.  38 C.F.R. 
§ 20.1304 (2009).

In a written brief, which is also referred to as an Informal 
Hearing Presentation (IHP) dated in May 2010, the Veteran's 
representative also listed the issue of increased rating for 
right ear hearing loss as being on appeal; however, the Board 
finds that the Veteran never perfected an appeal of the issue 
of increased rating for right ear hearing loss.  

In this regard, the Board notes that the March 2005 rating 
decision included the denial of service connection for a skin 
disorder including PCT and hepatitis C, as well as the grant 
of service connection for right ear hearing loss, which it 
initially rated as noncompensably (zero percent) disabling.  
In May 2005, the Veteran submitted a notice of disagreement 
with the denial of service connection for a skin disorder 
including PCT and hepatitis C, as well as with the initial 
(zero percent) rating for the service-connected right ear 
hearing loss.  In May 2006, the RO provided a SOC which 
listed all three issues.  However, in his June 2006 VA Form 9 
(substantive appeal), the Veteran specifically limited the 
appeal to the issues of service connection for PCT and 
hepatitis C.  Thus, no substantive appeal was filed for the 
claim for a higher (compensable) initial rating for right ear 
hearing loss.  For this reason, an appeal was not perfected 
as to this issue.

The Board has considered the case of Percy v. Shinseki, 23 
Vet. App. 37 (2009), wherein the United States Court of 
Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 
was not intended to foreclose the Board's exercise of 
jurisdiction over a matter in which a substantive appeal was 
untimely.  Consequently, because the 60-day filing period is 
not jurisdictional, VA may waive any issue of timeliness in 
the filing of the substantive appeal, either explicitly or 
implicitly, and is not required to close an appeal for 
failure to file a timely substantive appeal.  Unlike the 
circumstances in Percy, however, the Board is not herein 
dismissing an appeal based on the substantive appeal being 
inadequate or untimely; rather, the Board is finding that a 
substantive appeal on the issue of initial rating for right 
ear hearing loss disability was never submitted, and that the 
Veteran clearly intended to limit his appeal to the two 
issues that he listed, which are the issues listed above on 
the title page.

Furthermore the Board notes that Percy involved a situation 
in which a claimant submitted a substantive appeal after the 
expiration of the time in which he had to do so, but the RO 
proceeded to treat the issue as having been perfected by 
certifying the matter for appeal, and the Board had even 
treated the issue as being on appeal during a personal 
hearing.  Thus, the Court found that VA had essentially 
waived any objection to the substantive appeal being 
untimely.  In this case, however, neither the RO nor the 
Board have ever treated the issue of a higher initial rating 
for right ear hearing loss as having been perfected for 
appeal through the submission of a substantive appeal.  A SOC 
was issued by the RO addressing that issue in May 2006, and 
no document was ever received from the Veteran thereafter 
expressing a desire to continue his appeal on the issue of a 
higher initial rating for right ear hearing loss.  As noted, 
the Veteran limited his appeal to the issues of entitlement 
to service connection for PCT and hepatitis C when he 
submitted his substantive appeal in June 2006.  Thus, the 
Veteran has clearly indicated that he did not wish to pursue 
an appeal on the issue of a higher (compensable) initial 
rating for right ear hearing loss, and that issue is not now 
before the Board.

To the extent that the IHP could be construed as a new claim 
for increased rating for right ear hearing loss, this matter 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ/RO).  Similarly, to the extent that the IHP 
is raising a claim for service connection for left ear 
hearing loss (the IHP states that "bilateral service 
connection are appropriate"), this issue has also not been 
adjudicated by the AOJ/RO.   The Board does not have 
jurisdiction over these claims, and they are referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for a skin 
disorder including PCT is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no in-service injury or disease of hepatitis C, 
including no exposure to hepatitis C risk factors during 
service, and no symptoms of hepatitis C during service.  

2.  The Veteran did not experience continuous post-service 
symptoms of hepatitis C, which was first shown over 30 years 
after service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as revised effective May 30, 2008; 
73 Fed. Reg. 23353 (April 30, 2008)).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  A December 2004 letter 
explained the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  While the Veteran 
did not receive timely notice regarding disability rating and 
effective date criteria (See Dingess v. Nicholson, 
19 Vet. App. 473 (2006)), any notice defect as to these 
elements is moot, as this decision does not address any 
disability rating/effective date matters.  

The Veteran's service treatment records (STRs) and post-
service treatment records are associated with his claims 
file.  The Veteran was not afforded a VA examination for his 
claim of hepatitis C.  Under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  In a claim seeking service connection a VA 
medical examination is necessary when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case an examination is not required because 
the weight of the evidence demonstrates that the Veteran did 
not sustain any in-service injury or disease, including risk 
factors for hepatitis C during service.    

The evidence, to include the Veteran's July 2004 claim form, 
shows that the Veteran has been awarded SSI (supplemental 
security income).  It does not appear that VA has attempted 
to obtain records associated with any Social Security 
Administration (SSA) claim.  Nonetheless, a remand to request 
these records is not required with respect to the claim for 
service connection for hepatitis C because the Veteran has 
not claimed that records from SSA would be relevant to his 
claim.  Because the Veteran was not in fact exposed to any 
hepatitis C risk factors in service, any medical records 
created by SSA also could not be material to the Veteran's 
claim because there is no injury or disease in service to 
which currently diagnosed hepatitis C could potentially be 
related.  Although the evidence suggests that the Veteran is 
in receipt of SSA benefits, in part, because of his hepatitis 
C, a current diagnosis of hepatitis C is already of record, 
and the evidence needed to substantiate the Veteran's claim 
is evidence of in-service injury or disease (including 
hepatitis C risk factors).  Unfortunately, records from SSA, 
dated many years after the Veteran's military service, are 
unlikely to include evidence of in-service risk factors, and 
the Veteran does not contend otherwise.  In addition, the 
Veteran's own recent history specifically denies any of the 
in-service hepatitis C risk factors.  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that "relevant 
records" for the purpose of 38 U.S.C § 5103A are those 
records that relate to the injury for which the claimant is 
seeking benefits, and have a reasonable possibility of 
helping to substantiate the Veteran's claim.  See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  Because 
there are no in-service risk factors for hepatitis C, 
obtaining additional Social Security Administration records 
does not provide a reasonable possibility of helping 
substantiate the claim for service connection for hepatitis 
C.  The Veteran has not identified any evidence that remains 
outstanding.  For these reasons, the Board finds that VA's 
duties to notify and assist the Veteran have been met.  
Accordingly, the Board will address the merits of the claim 
for service connection for hepatitis C. 

Service Connection for hepatitis C

Service connection may be granted for disability due to 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

Major risk factors for the hepatitis C virus include receipt 
of blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration (VBA), Director Bulletin, 211B (98-
110) (Nov. 30, 1998).

In this case, the Veteran contends that his current diagnosis 
of hepatitis C is related to service.  Specifically, he 
claims that his hepatitis C is the result of in-service use 
of jet injectors or due to picking up dead bodies that were 
bloody and wounded.  

After a review of the evidence, the Board finds that the 
Veteran currently has a diagnosed disability of hepatitis C.  
A May 2003 VA outpatient treatment report notes that the 
Veteran tested positive for hepatitis C three months prior; 
thus, in February 2003, which is over 30 years after service 
separation.  These records also show that the Veteran 
underwent treatment for hepatitis C in January 2004.  Thus, 
the Veteran has been diagnosed with and treated for hepatitis 
C during the claims period.  

The Board finds that the Veteran was not exposed to any of 
the hepatitis C risk factors during active service, and did 
not manifest any symptoms of hepatitis C during service.  
Service treatment records show that the Veteran received 
immunizations during service, and he is competent to report 
that he received shots with air guns; however, with regard to 
the contention that he was given inoculations using jet 
injectors, VA does not consider such inoculations by air gun 
as a risk factor for hepatitis C.  Veterans Benefits 
Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 
30, 1998); VBA, Fast letter 04-13 (June 29, 2004).

With regard to the contention that he picked up bloodied dead 
bodies, the weight of the evidence does not demonstrate such 
exposure.  38 U.S.C.A. § 1154(a).  The Veteran's military 
specialty is listed as aircraft mechanic and repairman.  

The weight of the evidence demonstrates no exposure to any 
other hepatitis C risk factor during service.  Service 
treatment records are negative for complaints or treatment 
associated with hepatitis C, or for evidence of risk factors 
for hepatitis C during service, or symptoms of hepatitis C 
during service.  Pursuant to his current claim, the Veteran 
specifically denied exposure to other in-service risk 
factors.  On a December 2004 Risk Factors for Hepatitis 
Questionnaire, the Veteran responded that he had never used 
intravenous drugs, intranasal cocaine, engaged in high-risk 
sexual activity, had hemodialysis, had any tattoos or body 
piercings, shared toothbrushes or razor blades, had 
acupuncture with non-sterile needles, had a blood 
transfusion, or been a healthcare worker.  

The Board also finds that the Veteran did not experience 
continuous post-service symptoms of hepatitis C, which was 
first shown over 30 years after service.  On his VA claim 
form, the Veteran wrote that his hepatitis C began in June 
2003. The Veteran has not reported a continuity of symptoms 
of hepatitis C since service.  The history he has provided is 
that he believes he was infected with hepatitis C during 
service; however, the competent medical evidence show that he 
was not diagnosed with the condition until 2003, 31 years 
after his separation from active duty.  He does not contend 
otherwise.  

Given that even symptoms of hepatitis C were not noted in 
service, the amount of time from his release from active duty 
and identification of symptoms of the disorder, and the 
Veteran's own reporting of onset of hepatitis C in 2003, the 
Board finds that the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The record also contains no competent evidence of a nexus 
between the Veteran's hepatitis C and his active duty 
service.  None of the Veteran's VA health care providers have 
linked his hepatitis C to service, and he has never reported 
a link between his hepatitis C and service for clinical 
purposes.  The Veteran's statements purporting to link his 
hepatitis C to service do not constitute the required 
competent evidence of medical causation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 
2 Vet. App. 482 (1992) (a veteran is not competent to offer 
opinions on medical diagnosis or causation). 

In sum, the weight of the competent evidence demonstrates no 
in-service injury or disease of hepatitis C, including no 
exposure to hepatitis C risk factors during service, and no 
symptoms of hepatitis C during service.  The evidence further 
shows no continuous post-service symptoms of hepatitis C.  
Because there is no in-service injury or disease, including 
risk factors for hepatitis C, there is nothing in service to 
which the current hepatitis C, which was diagnosed many years 
after separation from active duty service, could be related.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for hepatitis C, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied.


REMAND

The Veteran contends that his current skin disorder, 
identified as PCT, is as a result of his time in Vietnam.  
Because he had active service in the Republic of Vietnam, he 
is presumed to have been exposed to herbicides, also referred 
to as Agent Orange.  STRs show treatment for a rash on both 
hands in August 1970 and a boil on the right arm in December 
1970.  

On his VA claim form, the Veteran has reported experiencing 
skin complaints since January 1971; thus, during and since 
service, and post-service VA treatment records (Agent Orange 
Registry Examination in 2003) show PCT.  Because there is 
evidence of current skin disability (PCT), and the Veteran's 
STRs show treatment for skin rash and a boil, and the Veteran 
has asserted essentially continuous symptoms since service, 
the low threshold standard as to when a VA nexus examination 
and nexus opinion is necessary espoused by the Court is met.  
McLendon, 20 Vet. App. at 83.  For these reasons, a VA 
examination for a medical nexus opinion is necessary.

As noted above, the Veteran has reported that he is in 
receipt of SSA benefits.  Medical records considered in 
connection with this determination have not been secured.  As 
they may include some evidence bearing on the continuity of 
symptomatology of the Veteran's skin disorder (he claims 
symptoms of a skin disorder since January 1971), they may 
include pertinent evidence which is constructively of record 
(SSA records), and must be secured.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993).  

In addition, inasmuch as the Veteran claims to have 
experienced skin problems since January 1971, and the 
earliest clinical evidence of record of a skin disorder is 
the 2003 VA Agent Orange Registry Examination, the Veteran 
should be provided another opportunity to identify and/or 
provide copies of any unassociated records of treatment he 
may have received for skin complaints since his discharge 
from service.

Accordingly, the issue of service connection for a skin 
disorder (including PCT) is REMANDED for the following 
action:

1.  The RO/AMC should also secure for the 
record copies of the complete medical 
records considered by SSA in conjunction 
with the award of SSA disability benefits.  
If such records are unavailable because 
they have been lost or destroyed, the 
Veteran should be notified, and it should 
be so noted in the claims file.

2.  The RO/AMC should ask the Veteran to 
identify the providers of any and all 
treatment and evaluations he has received 
for skin complaints since his discharge 
from service, and to provide any releases 
necessary for VA to secure records of any 
such private treatment.  The RO/AMC should 
request copies of complete clinical 
records of all such evaluations and 
treatment from the identified sources.  If 
any private provider does not respond to 
the RO's request, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that such 
records are received.

3.  The RO/AMC should arrange for a VA 
skin disorders examination by an 
appropriate examiner to determine the 
nature and likely etiology of his skin 
disability/PCT.  The relevant documents in 
the Veteran's claims file should be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies should be completed.  
Upon review of the record, and history and 
examination of the Veteran, the examiner 
should provide an opinion as to whether or 
not such disability at least as likely as 
not (i.e., a 50 percent or better 
probability) is related to the Veteran's 
service (and specifically to treatment for 
rash on both hands and/or boil on the 
right arm therein).  The examiner must 
explain the rationale for all opinions 
given.

4.  The RO should then readjudicate the 
claim for service connection for a skin 
disorder (including PCT).  If it remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
should be afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


